DETAILED ACTION
This office action is a response to a communication made on 12/07/2021.
Claims 1, 6-7, 10-11 and 16 are currently amended.
Claims 1-16 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant: Applicant arguments, see remark on page 8-11, filed on 12/07/2021, applicant argues that, “Warshavsky is not the same as or equivalent to “transforming the request from a generic format to a format specific to the particular tenant” as recited in claim 1.
Examiner: Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. Examiner respectfully disagree. Warshavsky teaches transforming the request from a generic format to a format specific to the particular tenant because the URL may include altering (i.e. formatted or converted) one or more portions of the URL (i.e. generic format) (e.g., one or more alphanumeric characters of the URL, one or more symbols of the URL, etc.). For example, rewriting the URL may include removing one or more portions of the URL, exchanging one or more portions of the URL with a different portion of data, etc, see ¶0029, there might be some data structures managed by system 616 that are allocated at the tenant level while other data structures might be managed at the user level, ¶0076, tenant-specific processes, such as running applications as part of an application hosting service, see ¶0066. 
Applicant: Applicant arguments, see remark on page 8-11, filed on 12/07/2021, applicant argues that, “Warshavsky has not been shown to teach or suggest a requested resource associated with the application and the particular tenant” recited in claim 1.
Examiner: Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. Examiner respectfully disagree. Warshavsky teaches the requested resource associated with the application and the particular tenant because an Internet page hosted by a provider that is to be rendered may be scanned for one or more URLs before the page is rendered, and any URLs found during the scan may be provided to an application associated with the provider. In this way, the URL that is received may include a link to information shown on an Internet page (i.e. requested resource), see ¶0024, the URL may be received at a system. For example, the URL may be received at a computer, at a server, at a multi-tenant on-demand database system, etc, see ¶0025, there might be some data structures managed by system 616 that are allocated at the tenant level while other data structures might be managed at the user level, see ¶0076. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Warshavsky et al. (US 20110218958), hereinafter “Warshavsky” in view of Leafe et al. (US 2012/0233668), hereinafter “Leafe”. Warshavsky and Leafe are cited in application IDS filed 06/21/2021.

With respect to claim 1, Warshavsky discloses a computer-implemented method for performing actions on an application on a virtual server in a cloud system using an infrastructure protocol, the method executed by one or more processors, the method comprising: 
receiving a request at the virtual server according to the infrastructure protocol (¶0033, i.e. enter a URL request for a page hosted by the system into an Internet browser, ¶0024, i.e. the URL that is received may include a link to information shown on an Internet page, See ¶0065);
determining an application associated with the request (¶0025, i.e. a given application server may simultaneously process requests for a great number of customer, See ¶0024, i.e. URLs found during the scan may be provided to an application associated with the provide), 
identifying a requested resource associated with the request (¶0024, i.e. the URL that is received may include a link to information shown on an Internet page (requested resource)), the requested resource associated with the application and the particular tenant, the requested resource identified in the request in a generic format (¶0026, i.e. analyzing the URL may include determining whether code exists at the provider for performing one or more actions utilizing the URL (Transformed request),  ¶0029, i.e. the one or more actions may be performed according to code (e.g., an application, a program, a class, etc., ¶0024, i.e. the URL that is received may include a link to information shown on an Internet page (requested resource), ¶0076, i.e. there might be some data structures managed by system 616 that are allocated at the tenant level while other data structures might be managed at the user level);
transforming the request from the generic format to a format specific to the particular tenant (¶0029, i.e. the URL (i.e. generic format) may include altering (i.e. formatted or converted) one or more portions of the URL (e.g., one or more alphanumeric characters of the URL, one or more symbols of the URL, etc.). For example, rewriting the URL may include removing one or more portions of the URL, exchanging one or more portions of the URL with a different portion of data, etc, ¶0076, i.e. there might be some data structures managed by system 616 that are allocated at the tenant level while other data structures might be managed at the user level, ¶0066, i.e. tenant-specific processes, such as running applications as part of an application hosting service);
performing one or more actions associated with the request using a set of application resources associated with the application (¶0026, i.e. analyzing the URL may include determining whether code 

However, Warshavsky remain silent on the infrastructure protocol configured to perform actions on virtual server resources, the infrastructure protocol being a protocol defined for use in an infrastructure as a service (IaaS) context, identifying one or more tenants associated with the virtual server in the cloud system, determining one or more network addresses, each network address uniquely associated with one of the one or more tenants, identifying a particular network address associated with the request, determining a particular tenant associated with the particular network address, the application being associated with the particular tenant, the set of application resources being partitioned resources of the virtual server associated with the application.

Leafe discloses the infrastructure protocol configured to perform actions on virtual server resources (¶0060, i.e. Various aspects of the services implemented in the cloud computing system may be referred to as “virtual machines” or “virtual devices”; as described above, those refer to a particular logical container and operating environment, configured to perform the service, ¶0197, i.e. each storage pool 814 is provided by a separate storage server 818 or includes a virtual server that is included in a portion of one of the storage servers 818 or across a plurality of the storage servers 818, See ¶0068), the infrastructure protocol being a protocol defined for use in an infrastructure as a service (IaaS) context (¶0240, i.e. the VM image service 1400 is an IaaS-style cloud computing system, ¶0250, i.e. FIG. 15, an IaaS-style computational cloud service (a “compute” service) is shown at 1500 according to one embodiment. This is one embodiment of a cloud controller 120 with associated cloud service 130 as described relative to FIG. 1); 

determining one or more network addresses, each network address uniquely associated with one of the one or more tenants (Leafe, ¶0075, i.e. overall network routing (controlled by the network routing controller 430 or by the combination of virtual routers) or any particular router 426 to have a tenant-defined flow routing and filtering policy);
 identifying a particular network address associated with the request (Leafe, ¶0086, i.e. Communications that come in from the public users cloud arrive at the virtual router 514 and are subject to network address translation (NAT) to access the public virtual machine via the bridge 516) ; 
determining a particular tenant associated with the particular network address (Leafe, ¶0075, i.e. overall network routing (controlled by the network routing controller 430 or by the combination of virtual routers) or any particular router 426 to have a tenant-defined flow routing and filtering policy, one plugin allows a tenant-specific security policy to be implemented on a flow;
the application being associated with the particular tenant (Leafe, ¶0075, i.e. overall network routing (controlled by the network routing controller 430 or by the combination of virtual routers) or any particular router 426 to have a tenant-defined flow routing and filtering policy, one plugin allows a tenant-specific security policy to be implemented on a flow);
the set of application resources being partitioned resources of the virtual server associated with the application (¶0211-¶0213, i.e. the partition corresponding to the partition identification is replicated across storage pools that are in different zones (here, zones 1, 3, and 7.) …using the partition corresponding to the partition identification, in each of the storage pools corresponding to the storage pool locations (i.e. set of application resources) returned by the application of the constrained mapping function to portions of the partition identification).


Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the time of invention to modify Warshavsky’s invention with identifying one or more tenants associated  to particular datasets or processing loads, giving better performance and a lower total cost per operation (Leafe).


For claim 7, it is a system claim corresponding to the method of claim 1. Therefore claim 7 is rejected under the same ground as claim 1.

For claim 11, it is a non-transitory computer storage medium claim corresponding to the method of claim 1. Therefore claim 11 is rejected under the same ground as claim 1.


With respect to claims 2, 8 and 12, Warshavsky in view of Leafe discloses the method of claim 1, wherein receiving the request is performed by a communication proxy separate from the virtual server (Leafe, ¶0145, i.e. FIG. 7 is the service proxy 790. The service proxy 790, either as a singular proxy or via multiple service proxies 790, transparently connect a remote implementation of one or more of the providers (710, 720, 730, 740) or services (750, 760, 770, 780) for execution in a remote location).

With respect to claims 3, 9 and 13, Warshavsky in view of Leafe discloses the method of claim 1, wherein the requested resource is a database table (Warshavsky, ¶0025, i.e. given database table may store rows for a potentially much greater number of customers) and transforming the request comprises transforming a table name associated with the database table into a table name specific to the particular tenant (Warshavsky, ¶0078-¶079, i.e. Each table generally contains one or more data categories logically arranged as columns or fields in a viewable schema. Each row or record of a table contains an instance 

With respect to claims 4 and 14, Warshavsky in view of Leafe discloses the method of claim 1, wherein the determined network address is an Internet Protocol (IP) address (Warshavsky, ¶0063, i.e. the most common type of computer network in current use is a TCP/IP (Transfer Control Protocol and Internet Protocol) network).

With respect to claims 5, 10 and 15, Warshavsky in view of Leafe discloses The method of claim 1, further comprising providing usage statistics associated with the application resources (Leafe, ¶0231, i.e. container storage statistics for the container service(s) 810 may be tracked by the object storage service 800 and may include total number of objects stored by one or more containers, the total storage provided by any given container, and/or a variety of other statistics, See ¶0053), wherein providing usage statistics associated with the application resources may include providing at least one of: requests per second, memory usage, or concurrent connections(Leafe, ¶0281, ¶0052, and ¶0060). 

With respect to claims 6, 10 and 16, Warshavsky in view of Leafe discloses The method of claim 5, wherein providing usage statistics associated with the application resources includes updating a standard file system location that indicates usage statistics for the virtual server (¶0022, i.e. the URL may include any identifier that specifies a location of data, See ¶0077)); or wherein providing usage statistics associated with the application resources includes providing Simple Network Management Protocol (SNMP) messages that indicate the usage Statistics (Leafe, ¶0193, i.e. Network discovery protocols (ARP, CDP) can be used to provide information directly, and existing protocols (SNMP location data, DNS LOC records) overloaded to provide audit information).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/GOLAM MAHMUD/
Examiner, Art Unit 2458




/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458